Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-11 and 13-20 are pending and the subject of this NON-FINAL Office Action.  

Previous Rejections Withdrawn
	The rejections for obviousness are withdrawn because LEE did not teach nested PCR of the same target/amplicon as defined by the claims in light of the specification.

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex sequencing library preparation using 2-round barcoding with nested amplification.  

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by MAY (US 2014/0227691).
As to claims 1 and 16, MAY teaches (a) extracting cell-free DNA from the biological sample, wherein the extracted cell-free DNA comprises DNA from cancer cells (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223); (b) producing a fraction of the DNA extracted in (a) by performing targeted multiplex amplification on the cell-free DNA extracted in (a) to amplify at least 10 different target loci in one reaction volume, followed by a nested PCR amplification in a single reaction to amplify the at least 10 different target loci in one reaction volume to obtain amplified DNA, wherein the amplified DNA is tagged with molecular barcodes (paras. 0040, 0044, 0046-47, 0078, 0084-85, 0090-0114, 0119-0123); (c) analyzing the fraction of the DNA produced in (b) by performing high-throughput sequencing on the amplified DNA to obtain sequence reads and determining the sequence of the target loci based on the sequence reads (paras. 0017, 0111, 0174-78, 0188, 0195, 0204, claim 7).  
As to 10, 20, or 100 or more target loci of claims 1, 4-7 and 17-18, MAY discusses a “plurality of target nucleic acids” (e.g. para. 0120); “analyze a plurality of target sequences on the chromosome of interest” and “illustrative embodiments, 100, . . . 1000 or more target and/or internal control sequences on a chromosome of interest are analyzed” (para. 0074); and “multiplex[ing] several targets” (paras. 0098, 0109).  	Paragraph 0044 specifically states that “The nucleotide tag can encode an item of information about the target nucleotide sequence, such the identity of the target nucleotide sequence” (i.e. molecular barcode).
As to claim 2, MAY teaches sample is a blood, plasma, serum, or urine sample (para. 0136, for example).
As to claim 3, MAY teaches SNPs (paras. 0065, 0107, 0111, 0140, 0202).
As to claims 8-11, MAY teaches hemi-nested/semi-nested PCR, fully nested PCR and “one-sided” nested PCR (paras. 0090-0104, 0119-0123).
As to claims 13-14 and 19-20, stating that reads map to a target is only claiming a result ort characteristic that flows from the claimed technique; thus, this fails to distinguish over MAY.
As to claims 19-20, MAY teaches determining whether the target loci comprise one or more mutations associated with cancer (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223).

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. § 103 as being unpatentable over MAY (US 2014/0227691), in view of CHUU (US 2015/0218631).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to multiplex barcode cfDNA and pool the multiplexed amplicons for sequencing with a reasonable expectation of success.  
As to claim 1, MAY teaches the method of claim 1 as explained above.
MAY does not explicitly teach wherein amplified DNA from multiple samples are pooled together for sequencing (claim 15).  
	However, pooling was known as one of the primary purposes of barcoding in order to allow high-throughput sequencing of multiple samples, and DNA molecules.  For example, CHUU teaches “This indexing allows multiple samples to be pooled without loss of information with respect to which sample a fragment originated” (para. 0115).  “This indexing” is shown in Figure 26:

    PNG
    media_image1.png
    322
    830
    media_image1.png
    Greyscale

This is multiplex barcoding cfDNA libraries for sequencing.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of pooling multiplexed cfDNA sequencing libraries to the sequencing of MAY (and in fact would have to used in MAY, and was so common that MAY did not explicitly disclose as much) with a reasonable expectation of success. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637